Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Gordon publication wherein it discloses a method for determining whether a vehicle should be re-routed in response to an emergency, the method comprising:  (see Figs. 1 - 2, and ¶0032 "emergency vehicle 202 and a self-driving vehicle (SDV) 206 are depicted as being on a potential adverse course… that SDV 206 will impede the progress of emergency vehicle 202, if not actually collide with emergency vehicle 202... places SDV 206 into an autonomous self-driving mode to redirect the SDV 206 to a location”).
Then Gross’ publication is introduced to combine with Gordon to teach determining a projected route for an emergency vehicle servicing the emergency (see Figs. 1 - 7, and 20, and ¶0011 - ¶0015, and ¶0049 - ¶0050, forecast routes for emergency vehicles servicing the emergency are determined.  In particular, see ¶0050, "Step 104 effective overrides a contrary pathway prediction"); and comparing the projected route of the emergency vehicle with a projected route of the vehicle. (See Figs. 1 - 7, and 20, and ¶0011 - ¶0012, and ¶0049 - ¶0051, Gross suggests comparative analysis of forecasted routes of the vehicle proximate to the emergency vehicle.  See ¶0051, Gross describes vehicle type identifications as those vehicles that would be proximate to emergency vehicles, especially for example as they approach intersections.)

Boss’ publication is then brought in to combine with Gordon to teach altering the projected route of the vehicle in response to the signal.  (See Figs. 1, 1A, and 
However, the prior art does not teach, or suggest every element of independent claims 1, 8, and 15.  As such, a person skilled in the art would not modify Gordon, in view of Gross and Boss, or any other combination thereof, to provide the method for detecting, via one or more audio sensors, a siren emitted by an emergency vehicle, the siren characterized by at least one emission frequency;
based at least in part on the at least one emission frequency, determining, by a processor,
determining, by the processor, whether the projected route of the vehicle should be altered, wherein the determination is based on at least one of the level of criticality of the emergency, a location of the emergency vehicle as determined based at least in part on the detected siren, or the comparison of the projected route of the emergency vehicle and the projected route of the vehicle.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for detecting, via one or more audio sensors, a siren emitted by an emergency vehicle, the siren characterized by at least one emission frequency;
based at least in part on the at least one emission frequency, determining, by a processor,
determining, by the processor, whether the projected route of the vehicle should be altered, wherein the determination is based on at least one of the level of criticality of the emergency, a location of the emergency vehicle as determined based at least in part on the detected siren, or the comparison of the projected route of the emergency vehicle and the projected route of the vehicle.
In particular, the prior art is silent in teaching, or suggesting a method wherein the severity of the emergency, respective to the audible emergency signal emitted by the emergency vehicle, is based upon a frequency which indicates the level of the criticality of the emergency, that is perceivable / being detected by the vehicle.  Nor, does the vehicle, in response to determining that the projected route of the vehicle should be altered, causes the projected route of the vehicle as altered to be provided, based upon the frequency which indicates the level of the criticality of the emergency.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661      

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661